Citation Nr: 1535691	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-17 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to May 7, 2014 for the grant of nonservice-connected pension.

2.  Entitlement to service connection for a psychiatric disability claimed as post-traumatic stress disorder (PTSD). 

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a  March 2012 rating decisions of the Lincoln, Nebraska, regional office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to service connection for PTSD; and from a May 2014 rating decision that granted pension benefits, effective May 7, 2014; but denied entitlement to TDIU.  

The issue of entitlement to special monthly pension has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was incapacitated during a hospitalization from March 9, 2014 to March 25, 2014.  

2.  The Veteran submitted his claim for nonservice-connected pension on May 7, 2014.

3.  A claim for retroactive pension benefits was received in August 2014.  


CONCLUSION OF LAW

The criteria for an effective date of March 9, 2014 for the grant of nonservice-connected pension have been met; the criteria for a grant of pension prior to March 9, 2014 have not been met.  38 U.S.C.A. §§ 1521, 5107(b) (West 2014); 38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The effective date issue is downstream from the grant of benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as the effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5103A and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, the Board will proceed with consideration of the Veteran's claim.  

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the veteran's willful misconduct.

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

For claims received after October 1, 1984, the effective date for an award of pension is the date of receipt of the claim.  38 C.F.R. § 3.400(b)(1)(ii).  However, if, within one year from the date on which the veteran became permanently and totally disabled, the veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the veteran's own willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which the veteran became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which the veteran became permanently and totally disabled, whichever is to the advantage of the veteran.  While rating board judgment must be applied to the facts and circumstances of each case, extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim.  38 C.F.R. § 3.400(b)(1)(ii)(B).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's claim for nonservice connected pension was received on May 7, 2014.  Entitlement to pension was granted in a July 2014 rating decision, effective from May 7, 2014.  The Veteran submitted a notice of disagreement with the effective date.  The notice of disagreement was received in August 2014. 

The notice of disagreement pointed out that the Veteran had been hospitalized in March 2014.  This hospitalization included psychiatric care due to suicidal ideation.  The Veteran's representative argued that the psychiatric disability should have been considered 100 percent disabling for the purposes of entitlement to pension.  

The record confirms that the Veteran was hospitalized from March 9, 2014 to March 25, 2014 for hypocalcemia and suicidal ideations.  

The August 2014 notice of disagreement also constituted a claim for a retroactive award.  The Veteran was permanently and totally disabled as of the March 9, 2014 date of this hospital admission but that his disabilities appear to have prevented him from submitting his claim for pension until May 7, 2014, which is more than 30 days.  As this claim for a retroactive award was received within one year of the date that the Veteran became permanently and totally disabled, pension may be granted from March 9, 2014 when became permanently and totally disabled.  38 C.F.R. § 3.400(b)(1)(ii)(B).  

The Board has considered entitlement to an effective date prior to March 9, 2014 but this is not supported by the evidence.  The Veteran does not contend and the evidence does not show that he was so incapacitated that he was prevented from filing a claim for pension prior to March 9, 2014.  The Veteran does not claim to have been permanently and totally disabled prior to that date and has provided no specific argument as to why an effective date would be warranted prior to his March 2014, hospitalization.  Equally important, there is no evidence of any other periods of incapacitation prior to the March 9, 2014 hospitalization that would have prevented filing a claim.  In fact, he appeared in person at a February 2014 hearing and offered extensive testimony regarding another issue.  Clearly he was not so incapacitated at that time that he would not have submitted a claim.  The criteria for an award of pension prior to March 9, 2014 have not been met.  


ORDER

Entitlement to an effective date of March 9, 2014 for the grant of nonservice-connected pension is granted.  



REMAND

The Veteran's primary contention is that he developed PTSD as the result of sexual assault over a period of several days and by several men, at the February 2014 hearing he described two other assaults during service and witnessing the death of a drill instructor from a hand grenade during basic training.  

He states that this occurred during basic training which would have been sometime between May 1969 and August 1969.  An attempt must be made to verify this stressor.  The Veteran also testified that he was rescued by the San Diego police following his initial assault and rape, which he dates to the spring of 1970.  There is no record of any attempt to obtain verification of this rescue from the San Diego police.  

Recent VA treatment records note that the Veteran was receiving private treatment for PTSD.  These records are not in the file, and an attempt must be made to obtain them.  Furthermore, in an April 2014 statement the Veteran said that he had been receiving treatment for PTSD and a bipolar disorder since the mid-1970s.  The earliest psychiatric treatment records that have been obtained are dated 1998.  An attempt must be made to identify and obtain these earlier records noted by the Veteran. 

The Veteran was afforded a VA PTSD examination in February 2012.  The examination report is unclear as to whether the examiner believed the Veteran to have PTSD.  On page 2 of the report the examiner checked a box stating that the Veteran had a diagnosis of PTSD that conformed to the DSM-IV criteria based on today's evaluation.  However, the same page of the examination report states that the current diagnosis was symptoms of, but subthreshold for, a DSM-IV diagnosis of PTSD at present.  The examiner did not indicate whether there was evidence of behavior changes in response to in-service assaults, so as to provide credible supporting evidence of the stressors.  38 C.F.R. § 3.304(f)(5) (2014).  

VA treatment records show that in addition to PTSD, the Veteran's recent diagnoses include bipolar disorder and major depression.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, these diagnoses must be addressed in the new VA examination.  

The Veteran's claim for TDIU will be affected by the outcome of his claim for service connection for a psychiatric disability.  Issues which are inextricably intertwined must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Consideration of the claim for TDIU deferred until the claim for service connection for PTSD is adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain all records of non-VA treatment for psychiatric disabilities, since the 1970s.  

2.  Take all necessary actions to corroborate the Veteran's claimed stressor involving the death of a drill instructor due to a grenade accident in basic training.  

3.  Contact the San Diego, California, Police Department and request any records from the spring of 1970 regarding the Veteran.  Ask the Veteran for any additional information that is needed or refer the February 2014 hearing.

4.  Inform the Veteran of any unsuccessful attempts to obtain records, the efforts made to obtain the records, and what further actions VA will take.  He should also be notified that he may obtain and submit these records on his own, and that ultimately it is his responsibility to see that these private records are received by VA. 

5.  After the development requested above has been completed or determined to be impossible to complete, the Veteran should be afforded a VA psychiatric examination in order to determine the nature and etiology of all current psychiatric diagnoses.  All indicated tests and studies should be conducted.  The examiner should review the claims file.  

The examiner should respond to the following questions:

a).  Does the Veteran meet the criteria for a diagnosis of PTSD?

b)  If he meets the criteria for a diagnosis of PTSD, what stressors support the diagnosis?

c)  If the stressors include sexual assault, is there evidence of behavior changes in response to the assault(s)?

d)  If he does not meet the criteria for a diagnosis of PTSD, were previous diagnoses made in error, or has the disorder gone into remission?

e)  For any other current psychiatric disability (shown at any time since 2011), is the disability due to a disease or injury (including stressors) in service; or did it have its onset in service?

f)  For any current psychosis, did the disability have its onset within one year of service separation in May 1971?

g)  If the Veteran does not have current bipolar disorder or depression, were the previous diagnoses made in error or have the conditions gone into remission?  

The examiner should provide reasons for these opinions.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should clarify whether the inability is due to the examiner's lack of expertise, the limits of medical knowledge in general, or there is outstanding evidence that would permit the opinion to be provided.  

6.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case and then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


